 

Exhibit 10.1

Form of Employment Agreement between Cannamed Corporation and Paul Shively





EXECUTIVE EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT, dated April 30, 2014 (the “Agreement”), is between
CANNAMED CORPORATION, a Nevada corporation (the “Company”), and Paul Shively
(“Executive”), an individual.

1. POSITION AND RESPONSIBILITIES

a.                  Position.   The Company hereby employs Executive as Chief
Financial Officer (“CFO”), and Executive hereby accepts employment with the
Company as CFO, upon the terms and conditions set forth in this Agreement for
the Employment Term (as defined below).  Executive shall report to the Company’s
Chief Executive Officer and the Board of Directors. Subject to the understanding
that that Executive will be working on a part time basis, Executive shall have
such duties, powers, and responsibilities customarily conferred upon a chief
financial officer of a corporation similar in size, type, and nature. Executive
shall apply his best efforts, skill, knowledge, and attention to the business of
the Company in the performance of his duties to the Company.

b.                  Part Time Employment and Responsibilities.  Both parties
understand and agree that Executive will be employed as CFO on a part time
basis. Executive shall provide accounting, payroll, taxation, and related CFO
duties for the Company. It is anticipated that CFO will be able to complete the
required tasks within approximately 30-40 hours each month.

2. COMPENSATION AND BENEFITS

a.                  Base Salary.   In consideration of the services to be
rendered under this Agreement, the Company shall pay Executive on an hourly
basis at a rate of $125.00 per hour, less all applicable wage deductions (“Base
Rate”).  The Base Rate shall be paid to Executive for the hours worked in
accordance with the Company’s regularly established payroll practice. The Base
Rate, or hourly compensation arrangement, will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting wages
and may be adjusted in the sole discretion of the Company.

b.                  Equity Compensation.   As further consideration for the
services to be rendered under this Agreement and subject to approval of the
Company’s Board of Directors, Executive will be granted an option to purchase
400,000 shares of the Company’s common stock (the “Option”). The Executive will
be required to sign an option agreement setting forth the terms and conditions
of the Option. 25% of the shares underlying the Option (i.e., 100,000) shall
vest and become exercisable six months from the Company’s execution of this
Agreement. After the six month anniversary of this Agreement, the remaining
300,000 shares underlying the Option shall vest and become exercisable in
equally monthly installments (i.e., 1/18 each month) over the Employment Term
(defined below). If Executive is terminated, resigns, or otherwise ceases
employment with the Company, the Option, to the extent unvested, shall
automatically terminate and will not be exercisable. The impact of separate from
service will be more fully described in the option agreement. The exercise price
per share will be equal to the closing bid price of the Company’s common stock
on the date this Agreement and the Option are formally approved and ratified by
the Company’s Board of Directors.

c.                   Bonus.   Executive may be eligible to receive a
discretionary annual bonus, to be determined in the sole and absolute discretion
of the Board of Directors (the “Board”), based upon the Board’s evaluation of
the performance of Executive, the hours worked, the Company’s operating results
and such other criteria as may be determined by the Board to be relevant. 
Executive must be employed on the date such bonus, if any, is paid in order to
be eligible for same. In order to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended and the regulations and
guidance promulgated thereunder, it is agreed that the bonus, if any, earned
under this Section shall be paid no later than March 15th of the calendar year
immediately following the calendar year in which the fiscal year to which such
bonus related ended.

d.                  Expenses.   Upon presentation of verifiable invoices and
other documentation as may be requested by the Company, the Company shall
reimburse Executive for reasonable business expenses incurred in the performance
of Executive’s duties hereunder in accordance with the Company’s expense
reimbursement guidelines; provided, however, Executive must receive prior
written consent from the Chief Executive Officer before incurring expenses or a
series of related expenses greater than $1,000.

e.                   Vacation and Holidays.   Employee shall be entitled to 15
days of vacation per year, in addition to standard holidays.  If an observed
holiday occurs during Executive’s vacation, Executive’s vacation will be
extended by the number of observed holidays falling during the vacation period
or an equal number of vacation days will be carried forward for future use.  If
any scheduled paid holiday falls on a Saturday, the holiday will usually be
observed on the preceding Friday.  If a scheduled paid holiday falls on a
Sunday, the following Monday will usually be observed as the holiday.

1                

             

3. TERM OF EMPLOYMENT

Executive’s employment shall begin on the date of this Agreement and shall
continue for a period of two years, unless terminated earlier by either party
pursuant to Section 4 of this Agreement (the “Employment Term”).  At the end of
the Employment Term, this Agreement may be extended or renewed with the mutual,
written consent of the Company and the Executive in increments of one (1) year.

4. Termination

ThisAgreementmaybeterminatedbyeitherpartyatanytimeandforany reasonbefore the
expirationof the employmentterm in accordancewith the followingprovisions, and
in the event of such terminationthe Company shall have no financialobligationto
Executiveexceptto payhisBased Ratethroughthedateofterminationandtocontinueany
otheremployment benefits that the company electedto provide throughthe dateof
termination:

a.                  Termination by Executive.   Executive may terminate his
employment with the Company at any time for any reason or no reason, upon
four (4) weeks advance written notice.  During such notice period Executive
shall continue to diligently perform all of Executive’s duties hereunder.  The
Company shall have the option, in its sole discretion, to make Executive’s
termination effective at any time prior to the end of such notice period as long
as the Company pays Executive all compensation then due.  Thereafter all
obligations of the Company to the Executive shall cease.

b.                  Termination by Company.   The Company may terminate
Executive’s employment with the Company at any time for any reason or no reason,
with or without notice. If the Company terminates Executive’s employment for any
reason, the Company shall pay to Executive all compensation to which Executive
is entitled up through the date of termination, subject to any other rights or
remedies of the Company under law, and thereafter all obligations of the Company
under this Agreement shall cease.

c.                   Termination By Death.   Executive’s employment shall
terminate automatically upon the Executive’s death.  The Company shall pay to
Executive’s beneficiaries or estate, as appropriate, any compensation then due
and owing up through the date of Executive’s death.  Thereafter all obligations
of the Company under this Agreement shall cease.  Nothing in this Section 4(c)
shall affect any entitlement of Executive’s heirs or devisees to the benefits of
any life insurance plan or other applicable benefits.

d.                  Termination By Disability.   If Executive becomes eligible
for the Company’s long term disability benefits or if, in the sole opinion of
the Company, Executive is unable to carry out the responsibilities and functions
of the position held by Executive by reason of any physical or mental impairment
for more than ninety consecutive days or more than one hundred and twenty days
in any twelve-month period, then, to the extent permitted by law, the Company
may terminate Executive’s employment.  The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease. 
Nothing in this Section 4(d) shall affect Executive’s rights under any
disability plan in which Executive is a participant.

5. Termination Obligations

a.                  Return of Property.   Executive agrees that all property
(including without limitation all electronic devices, equipment, tangible
proprietary information, documents, records, notes, contracts and
computer-generated materials) which was furnished, created, or prepared
incidentally to Executive’s employment belongs to the Company and shall be
promptly returned to the Company upon termination of Executive’s employment.

b.                  Resignation and Cooperation.   Upon termination of
Executive’s employment, Executive shall be deemed to have resigned from all
offices and managerships then held with the Company.  Following any termination
of employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees.  Executive shall also cooperate with the Company in the defense of
any action brought by any third party against the Company that relates to
Executive’s employment by the Company.

2                

             

6. CONFIDENTIAL INFORMATION

a.                  Obligation to Maintain Confidentiality.   Executive
acknowledges that the continued success of the Company depends upon the use and
protection of a large body of confidential and proprietary information.  All of
such confidential and proprietary information now existing or to be developed in
the future will be referred to in this Agreement as “Confidential Information”. 
Confidential Information will be interpreted as broadly as possible to include
all information of any sort (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related to the Company’s prior, current or
potential business and (ii) is not generally or publicly known.  Confidential
Information includes, without specific limitation, the information, observations
and data obtained by Executive during the course of the Employment Term and his
performance under this Agreement concerning the business and affairs of the
Company, information concerning acquisition opportunities in or reasonably
related to the Company’s business or industry of which Executive is aware or
becomes aware during the Employment Term, the persons or entities that are
current, former or prospective suppliers or customers of any one or more of them
during the course of Executive’s performance under this Agreement, as well as
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, including plans
regarding planned and potential sales, financial and business plans, employee
lists and telephone numbers, new and existing programs and services, prices and
terms, customer service, integration processes, requirements and costs of
providing service, support and equipment.  Therefore, Executive agrees that
during the Employment Term and for two years thereafter he shall not disclose to
any unauthorized person or use for his own account any of such Confidential
Information without the Company’s prior written consent, unless and to the
extent that any Confidential Information: (i) becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions to act or (ii) is required to be disclosed pursuant to any applicable
law or court order.  Executive agrees to deliver to the Company at the end of
the Employment Term, or at any other time the Company may request in writing,
all memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company (including, without limitation,
all Confidential Information) that he may then possess or have under his
control.

b.                  Ownership of Intellectual Property.   Executive agrees to
make prompt and full disclosure to the Company of all ideas, discoveries, trade
secrets, inventions, innovations, improvements, developments, methods of doing
business, processes, programs, designs, analyses, drawings, reports, data,
software, firmware, logos and all similar or related information (whether or not
patentable and whether or not reduced to practice) that relate to the Company’s
actual or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, acquired, contributed
to, made, or reduced to practice by Executive (either solely or jointly with
others) while employed by the Company (collectively, “Work Product”).  Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” under the copyright laws of the United States, and
ownership of all rights therein shall vest in the Company.  To the extent that
any Work Product is not deemed to be a “work made for hire”, Executive hereby
assigns and agrees to assign to the Company all right, title and interest,
including without limitation, the intellectual property rights that Executive
may have in and to such Work Product.  Executive shall promptly perform all
actions reasonably requested by the Manager (whether during or after the
Employment Term) to establish and confirm the Company’s ownership (including,
without limitation, providing testimony and executing assignments, consents,
powers of attorney, and other instruments).  Executive understands, however,
that there is no obligation being imposed on him to assign to the Company, any
invention falling within the definition of Work Product for which no equipment,
supplies, facility, or trade secret information of the Company was used and that
was developed entirely on his own time, unless: (i) such Work Product relates
(A) to the Company’s businesses or (B) to their actual or demonstrably
anticipated research or development, or (ii) the Work Product results from any
work performed by him for them under this Agreement.

c.                   Third Party Information.   Executive understands that the
Company will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Term and thereafter, and without in any way
limiting the provisions of Section 6, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company who need to know such information in connection
with their work for the Company) or use, except in connection with his work for
the Company, Third Party Information unless expressly authorized in writing by
the Manager.

d.                  Use of Information of Prior Employers.   Executive
represents and warrants and covenants that Executive shall not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others at any time, including but not limited to any
proprietary information or trade secrets of any former employer, if any; and
Executive acknowledges and agrees that any violation of this provision shall be
grounds for Executive’s immediate termination and could subject Executive to
substantial civil liabilities and criminal penalties.  Executive further
specifically and expressly acknowledges that no officer or other Executive or
representative of the Company has requested or instructed Executive to disclose
or use any such third party proprietary information or trade secrets.

3                

             

7. Non-Compete, Non-Solicitation

a.                  In further consideration of the Company’s hiring of
Executive and the compensation to be paid to Executive hereunder, Executive
acknowledges that during the course of his employment with the Company he shall
become familiar with the Company’s trade secrets and with other Confidential
Information concerning the Company and that his services shall be of special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the Employment Term and for one year thereafter (the “Noncompete
Period”), he shall not engage in Competition anywhere in California unless he
first obtains the Company’s written consent (which may be given or withheld in
the Company’s sole discretion).

b.                  For purposes of this Agreement, to engage in “Competition”
shall mean to: (i) directly or indirectly, own any interest in, manage, control,
participate in, consult with, render services for, operate or in any manner
engage in any business in which the Company engages, or, to Executive’s
knowledge at the date of termination of the Employment Term, has plans to engage
(including, without limitation, if the Company, at the date of termination of
the Employment Term, is negotiating, or has entered into, an agreement for an
acquisition, joint venture or other transaction or the Chief Executive Officer
has approved, on or prior to such date, any new line of business, new geographic
area, pursuing any acquisition or other similar action) directly or through
third parties marketed or sold at the date of termination of the Employment Term
(provided that Executive shall not be prohibited from owning up to 5% of the
outstanding stock of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation), or
(ii) induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way actively interfere with the relationship between
the Company and any employee thereof, or (iii) hire directly or through another
entity any person who was employed by the Company at any time during the
Noncompete Period, within twelve (12) months following the date of termination
of such person’s employment with the Company, or (iv) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between the Company and any customer, supplier, licensee or
other business relation thereof (including, without limitation, by inducing or
attempting to induce any such person or entity to reduce the amount of business
it does with the Company).

c.                   During the Employment Term and at all times thereafter,
Executive shall not disparage the Company or any of their respective investors,
officers, managers, employees, agents or representatives, or any of the
Company’s products or services; provided, that the foregoing shall not prohibit
Executive from making any general competitive statements or communications about
the Company or its businesses in the ordinary course of competition after the
Noncompete Period has expired.  The Company agrees that it shall not issue any
public statements disparaging the Executive.  Notwithstanding the foregoing,
nothing in this Section 7 shall prevent Executive or the Company from enforcing
either party’s rights under this Agreement or any other agreement to which
Executive and the Company are a party, or otherwise limit such enforcement.

d.                  Executive hereby acknowledges that the enforcement of the
provisions of this Section 7 may potentially interfere with his ability to
pursue employment opportunities with some third parties.  Executive recognizes
and agrees that the enforcement of this Agreement is necessary to ensure the
preservation, protection and continuity of the business, trade secrets and
goodwill of the Company.  Executive agrees that, due to the proprietary nature
of the Company’s businesses, the restrictions set forth in this Agreement are
reasonable as to time and scope.  Executive hereby acknowledges that he has been
advised to consult with an attorney before executing this Agreement and that he
has done so or, after careful reading and consideration, he has chosen not to do
so of his own volition.

8. Amendments; Waivers; Remedies

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

9. Assignment; Binding Effect

a.                  Assignment.   The performance of Executive is personal
hereunder, and Executive agrees that Executive shall have no right to assign and
shall not assign or purport to assign any rights or obligations under this
Agreement.  This Agreement may be assigned or transferred by the Company; and
nothing in this Agreement shall prevent the consolidation, merger or sale of the
Company or a sale of any or all or substantially all of its assets.

b.                  Binding Effect.   Subject to the foregoing restriction on
assignment by Executive, this Agreement shall inure to the benefit of and be
binding upon each of the parties; the affiliates, officers, managers, agents,
successors and assigns of the Company; and the heirs, devisees, spouses, legal
representatives and successors of Executive.

4                

             

10. Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: 
(a) by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party.  The date of notice
shall be deemed to be the earlier of: (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail.  Executive shall be obligated to
notify the Company in writing of any change in Executive’s address.

11. Severability

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

12. Taxes

All amounts paid under this Agreement (including without limitation Base Rate)
shall be paid to Executive after all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.
Executive shall be solely responsible for any other personal tax obligations
arising out of or incurred in connection with the compensation paid pursuant to
this Agreement.

13. Governing Law; DISPUTE RESOLUTION

The parties agree that any dispute, controversy or claim between Executive and
the Company based on, arising out of or relating to Executive’s employment under
this Agreement or the termination of same, including, without limitation, any
and all claims under Title VII of the Civil Rights Acts of 1964 as amended, the
Civil Rights Act of 1870, the Americans with Disabilities Act of 1990 as
amended, the Americans with Disabilities Act Amendments Act of 2008, the Age
Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Civil Rights
Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the
Consolidated Omnibus Budget Reconciliation Act, the U.S. Patriot Act, the
Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform and Consumer
Protection Act, and any other federal, state or local civil rights, disability,
discrimination, retaliation or labor law, or any theory of contract, criminal,
arbitral or tort law, shall be settled by final and binding arbitration in Clark
County, Nevada, administered by the American Arbitration Association (“AAA”)
pursuant to the National Rules for the Resolution of Employment Disputes of the
AAA (“Rules of the AAA”). This Agreement shall be construed in accordance with
the laws of the State of Nevada without reference to the conflict of laws
provisions thereof, and judgment upon any resulting arbitration award may be
entered in any court of competent jurisdiction.

14. Interpretation

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular and references to the masculine pronoun shall include the feminine and
the neuter, and the singular shall include the plural.  This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.

15. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement (other than Section 1) shall survive the termination of employment and
the termination of this Agreement in accordance with their terms.

5                

             

16. Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

17. Authority

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of its obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

18. Entire Agreement

This Agreement constitutes the entire agreement of the Company and Executive
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter.  To the extent
that the practices, policies or procedures of the Company, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

           19. EXECUTIVE ACKNOWLEDGMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.



CANNAMED CORPORATION

By: Jordan Shapiro                    

Jordan Shapiro, its CEO

              EXECUTIVE:

                    Paul Shively                           

Paul Shively, an individual



 

6                

             